Detailed Office Action
	Applicant’s amendments and arguments dated 3/8/2022 have been entered and fully considered. Claims 1, 4, 6-8, 12, 13, and 15 are amended. Claims 3 and 17-19 are cancelled. Claims 1, 2, and 4-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the claim objections and 35 USC 112(b) rejections previously set forth in the non-final office action of 12/9/2021. These objections and rejections are withdrawn.
Applicant’s arguments that claim 1 amendments are not disclosed by the cited prior arts have been fully considered and found not to be persuasive (see amendments of 3/8/2022, page 10).
Applicant has cancelled claims 3 and 17-19 and has incorporated those limitations in claim 1. Previous claims 3 and 17-19 were properly rejected by the Examiner as being unpatentable in view of the secondary reference of  DAVIS (US-2016/0084490), hereinafter DAVIS (see non-final office action of 12/9/2021, pages 10-12). The Applicant has not presented an argument as to the non-obviousness of those limitations in view of the secondary reference of DAVIS. The Examiner maintains those rejections and has reiterated them below in the 35 USC 103 rejection section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WADE (WO-2016/02856-A1, of-record), hereinafter WADE in view of DAVIS (US-2016/0084490), hereinafter DAVIS. Note that the italicized text below are the instant claims.
Regarding claim 1, WADE discloses A process for in-mold coating comprising: (a) introducing a plastic substrate into a mold cavity of a mold; (b) introducing a coating composition into the mold cavity containing the plastic substrate to coat the plastic substrate {[abstract]}, 
(i) at a processing of temperature 50 ºC-120 ºC {[0059] note that preparation before feeding is the processing}, 
(ii) at a processing pressure of 11,000 to 20,700 kPa {[0059] note that preparation before feeding is the processing, note that 1psi is 6.9 kPa, thus 17,250 to 19,320 kPa}; 
and (c) curing the coating composition in the mold cavity at a cure temperature of 62-105 ºC {[0007] note that the mold temperature is the temperature at which curing occurs};
 wherein the coating composition comprises a polymer comprising isocyanate-reactive groups; and a polyisocyanate {[abstract]}, 
and wherein the coating composition has a viscosity of 200 to 500 mPa.s at the processing temperature {[0025]}.
Note that WADE teaches a processing temperature of 49 ºC-52 ºC that is very close and overlaps with the claimed processing temperature of 50 ºC-120 ºC. A prima facie case of obviousness is established when a claimed range partially overlaps or touches the prior art range {see MPEP 2144.05 (I)}.
Also note that WADE teaches a viscosity of less than 12,000 mPa.s that encompasses the claimed viscosity of 200 to 500 mPa.s. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range {see MPEP 2144.05 (I)}. 
The Examiner also notes that since WADE discloses substantially the same coating compositions processed at substantially the same processing temperature and pressure (see claim 1 analysis above), inherently, substantially the same viscosity should be obtained. Notably, the Applicant’s disclosure does not specify any additional method step(s) that results in said viscosity. If applying the same method steps to the same composition does not inherently result in the same viscosity, then a question of scope of enablement and/or omitting essential method steps can be brought for this claim.
WADE, however, is silent on the plastic substrate being attached to another component. 
In the same filed of endeavor that is related to in-mold processes, DAVIS discloses wherein at least one of electronic circuits, light emitting diodes and graphic images are encapsulated and attached to the plastic substrate  {[abstract], [0002] note the encapsulation and thus attachment, [0027] note that molding of plastic is done with the additional component and note the joining with the plastic, [0094] note placing the LED into the mold cavity first thus plastic will then be attached}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of DAVIS in the method of WADE and have included an additional component in the molding of the plastic substrate.
The Examiner notes that WADE method is for electrical/lightening equipment {[0066]}, therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine how to incorporate some of these electrical or lightening pieces in the plastic substrate during its molding, since in certain case this combination results in a more uniform pieces and compact pieces that occupy less space. As discussed above DAVIS is this prior art.
Regarding claim 4, WADE discloses wherein the processing temperature is 50-80 ºC {[0059]}.
Note that WADE teaches a processing temperature of 49 ºC-52 ºC that partially overlaps the claimed processing temperature. A prima facie case of obviousness is established when a claimed range partially overlaps the prior art range {see MPEP 2144.05 (I)}.
Regarding claim 5, WADE discloses the processing pressure is 12,400 to 15,200 kPa {[0059] note that 1psi is 6.9 kPa, thus 17,250 to 19,320 kPa}.
Note that WADE teaches a processing pressure of 17,250 to 19,320 kPa that is outside the claimed processing pressure. The Examiner considers the disclosed pressure range of WADE to be close to the claim range, since the broader range recited in claim 1 encompasses the disclosed pressure range.  A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
Regarding claim 6, WADE discloses wherein the cure temperature is 71 to 82 ºC {note section 112(b) above, [Table 2, 2E]}.
Regarding claims 7 and 8, WADE discloses further comprising a step of mixing the polymer comprising an isocyanate-reactive resin and the polyisocyanate into a mixing head where the components are mixed before injection into the mold cavity (claim 7), wherein the polymer is fed to an impingement mixing head through an orifice having a diameter of 0.15 mm-0.70 mm (claim 8) {[0082]}.
The Examiner notes that WADE discloses an orifice diameter of 0.0081 mm that is below and outside the claimed range. However, WADE also discloses that the selection of the diameter of orifice depends on the pressure than one wants to achieve {[0059]}. Therefore, WADE recognizes the orifice diameter as a result-effective variable. It is well established that determination of optimum values of result-effective variables (in case the effect of orifice diameter on processing pressure) is within the skill of one practicing in the art {see MPEP 2144.05(II)(B)}. The person of ordinary skill in the art would look to optimize the orifice diameter, through routine experimentation, to achieve the desired processing pressure.
Regarding claims 9 and 10, WADE discloses wherein the polymer comprising isocyanate-reactive groups comprises: (i) an aromatic branched polyester polyol; and (ii) an aliphatic polycarbonate polyol claim 9), wherein the aliphatic polycarbonate polyol is a polycarbonate diol (claim 10) {[0028], [0032], [0034]}.
Regarding claim 11, WADE discloses wherein the polyisocyanate comprises an isocyanurate of hexamethylene diisocyanate {[0036]}.
Regarding claim 12, WADE discloses wherein the coating composition has a thickness of 0.05 mm to 3.5 mm {[0081]}.
Regarding claim 13, WADE discloses wherein a surface of the coating composition is at a substantially constant distance from the plastic substrate {see claim 1 analysis, the Examiner submits that since WADE discloses the same method as claim 1, inherently the coating is at a constant distance from the substrate}.
Regarding claim 15, WADE discloses further comprising molding the plastic substrate {[abstract]}.
Regarding claim 16, WADE discloses wherein the mold comprises a first cavity and a second cavity, and the plastic substrate is molded in the first cavity and the coating composition is introduced in the second cavity {[abstract]}.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WADE and DAVIS as applied to claim 1 above, and further in view of HIGASHIIZUMI (US-2008/0029933), hereinafter HIGASHIIZUMI.
Regarding claim 2, combination of WADE and DAVIS discloses all the limitations of claim 1 as discussed above. WADE further discloses that the plastic substrate is a polycarbonate {[0021]}. WADE, however, is silent on this polycarbonate being an aromatic polycarbonate.
In the same field on endeavor that is related to molding polycarbonate resin, HIGASHIIZUMI discloses wherein the plastic substrate comprises aromatic polycarbonate {[0020]}.
At the effective filing of the instant invention, it would have been obvious to have substituted the generic polycarbonate of WADE with the aromatic polycarbonate of HIGASHIIZUMI, since it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. 
Since both WADE’s {[0066]} and HIGASHIIZUMI’s {[0019]} application of the plastic substrate is in the area of electrical/lightening equipment, it is highly likely that similar results (i.e. an optimum molded object) can be achieved by this substitution.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WADE and DAVIS as applied to claim 1 above, and further in view of YONTZ (US-2014/0274473), hereinafter YONTZ.
Regarding claim 14, combination of WADE and DAVIS discloses all the limitations of claim 1 as discussed above. WADE also discloses a range of additional compounds and additives that can be added to the coating composition {[0051]}. Combination of WADE and DAVIS, however, is silent on adding a plasticizer to the composition.
In the same filed of endeavor that is related to molding a plastic object with a coating, YONTZ discloses wherein the coating composition further comprises a plasticizer {[0087]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of YONTZ in the method of WADE/DAVIS and have included ad plasticizer in the coating composition.
The Examiner note that YONTZ describes a range of additives that can be added to the coating composition {[0087]} that is very similar to those described by WADE {[0051]}. Therefore, it would have been very obvious to an artisan and well within his/her skills to also include a plasticizer in the method of WADE/DAVIS as taught by YONTZ, since these are typical compounds included in the coating composition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748